Title: To George Washington from Henry Knox, 8 June 1791
From: Knox, Henry
To: Washington, George

 

Sir,
War Department [Philadelphia] June 8th 1791.

Colonel Procter has just arrived in this City by the way of Fort Pitt—He was unable to go forward to the Western Indians without an escort of the six nations—He could have obtained such an escort after counselling with them at Buffaloe Creek, from the 23d of April, until the 15th of May—But the Indians could not proceed either in Canoes along the lake, or by land, but required a vessel—He applied to Colonel Gordon, commanding Officer at Niagara for a vessel either public or private, for which he would pay, but he could not obtain one. The design therefore of inviting the hostile Indians to peace, previously to striking them, has been frustrated.
Brant with thirty Warriors having Girty, and McGee with him, set out from Grand River, to the Western indians about the 1 ith of May—The Senekas say that his design is peace—That he will return in June to the treaty at the painted Post—That in that case one half the Chiefs will attend at the painted Post, and the other go forward to oblige the Western indians to peace.
The Cornplanter continues his attachment to the United States, but he is exceedingly suspected by Brant’s people who are in an opposite interest—the six Nations are for peace.
Colonel Procter transmitted from Fort Pitt, a full account of his proceedings to General St Clair—He will therefore be no longer in doubt about pushing forward the Kentucky expedition.
Colonel Procter has not made a written Report yet—but he will soon do it—I have thought it proper to submit the substance of his Mission to you. I have the honor to be With the highest Respect Sir, Your most Obedt hum. servt

H. Knox

